Citation Nr: 0943307	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is of 
record.

Please note that, in October 2009, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1999 rating decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
multiple sclerosis.  He filed a timely notice of 
disagreement, and the RO issued a May 1999 statement of the 
case confirming the denial.  The Veteran did not perfect his 
appeal, and the decision became final.   
 
2.  The evidence added to the record since the April 1999 
rating decision, when viewed by itself or in the context of 
the entire record, relates to an unestablished fact necessary 
to substantiate the claim for entitlement to service 
connection for multiple sclerosis.

3.  Multiple sclerosis was manifest within seven years after 
service separation and is presumed to be related to service. 


CONCLUSIONS OF LAW

1.  The April 1999 rating decision, which denied the 
Veteran's claim for entitlement to service connection for a 
multiple sclerosis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received subsequent to the April 1999 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for multiple 
sclerosis have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 

3.  Multiple sclerosis is presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for the multiple sclerosis.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Multiple Sclerosis

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In this case, an April 1999 rating decision denied service 
connection for multiple sclerosis; the RO determined that the 
evidence failed to establish that the disorder manifested to 
a compensable degree within seven years after discharge from 
service or that multiple sclerosis was otherwise related to 
service by the competent evidence of record.  While the 
Veteran filed a timely a notice of disagreement, and a 
statement of the case was issued in May 1999, he did not 
perfect his appeal and the decision became final.  See 
38 C.F.R. § 7105.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  38 
U.S.C.A. § 5108.  For claims filed on or after August 29, 
2001, "new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Moreover, only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence has been presented) will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

After carefully reviewing the evidence of record, the Board 
finds that the Veteran submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for multiple sclerosis. 

The evidence of record at the time of the April 1999 rating 
decision consisted of service treatment records, including a 
November 1969 treatment report for an "epileptic type fit" 
and a July 1970 separation examination; the Veteran's 
statements alleging a causal connection between multiple 
sclerosis and service; private treatment records reflecting a 
diagnosis of multiple sclerosis in 1990 and subsequent 
treatment; and a March 1999 VA examination finding no 
relationship between the Veteran's multiple sclerosis and a 
seizure disorder reported in service.

The evidence added to the record since the April 1999 rating 
decision included statements from the Veteran alleging a 
causal connection between multiple sclerosis and exposure to 
herbicide agents in the Republic of Vietnam; VA treatment 
records from April 2002 though July 2007; a December 2007 VA 
examination purporting no relationship between his disorder 
and service; and additional private treatment records, 
including a July 2008 private medical record which indicated 
that the symptoms experienced by the Veteran in service were 
initial manifestations of his multiple sclerosis.

Because these records had not been previously submitted to 
agency decisionmakers and are not cumulative or redundant of 
other evidence of record, the evidence is "new" under 
38 C.F.R. § 3.156(a).  Moreover, turning to whether the VA 
treatment records and private treatment reports are 
"material," the Board reiterates that the April 1999 
decision denied service connection because the evidence did 
not establish that multiple sclerosis manifested to a 
compensable degree within seven years after discharge from 
service or that multiple sclerosis was otherwise related to 
service. 

Importantly, the new evidence of record contains a July 2008 
letter from the Veteran's private physician indicating that 
his epileptic symptoms in service, as well as the facial 
paralysis noted in 1972, were early manifestations of 
multiple sclerosis.  This evidence relates to an 
unestablished fact, i.e. that his condition manifested to a 
compensable degree within the presumptive period, and raises 
a reasonable possibility of substantiating the claim.  

Accordingly, as the evidence is both new and material, the 
Veteran's claim for entitlement to service connection for 
multiple sclerosis is reopened.  Additionally, because the RO 
considered the underlying service connection issue in its 
February 2008 rating decision and subsequent statement of the 
case, appellate consideration of the merits of the claim may 
proceed at this time.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops the chronic disease of multiple sclerosis to a 
degree of 10 percent or more within seven years from 
separation from service, it may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Diagnostic Code 8019 provides that a 30 percent minimum 
disability rating is assigned for multiple sclerosis.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8019 (2009).   Accordingly, 
any manifestations attributed to a diagnosis of multiple 
sclerosis are considered compensable.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, service treatment records demonstrate that the Veteran 
suffered an epileptic-type attack in service on November 
1969.  Although he was diagnosed with a probable seizure 
disorder at that time, in a follow-up report in March 1970, 
he complained of dizziness and headaches and expressly denied 
seizures.  Also, post-service private medical records 
indicated that in 1972 or 1973, he also developed symptoms of 
facial weakness and was initially diagnosed with Bell's 
palsy.  

The Board recognizes that, in December 2007, a VA examination 
was conducted to determine the nature and etiology of the 
Veteran's disorder.  The VA examiner in reviewed the 
Veteran's pertinent medical history and determined that 
multiple sclerosis was unlikely related to his military 
service.  However, in a letter dated July 2008, a private 
neurologist offered a differing opinion, finding that his 
seizure-like symptoms in service, as well the post-service 
facial paralysis that occurred in 1972 or 1973, were initial 
manifestations of multiple sclerosis.  

With regard to the weight to assign to medical opinions, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  App. 467, 
470-71 (1993). 

In this case, both the VA examiner and the private physician 
appeared to possess the education and medical expertise 
needed to diagnose and discuss neurological disorders, such 
as multiple sclerosis.  Moreover, they both interviewed the 
Veteran, and there is no indication that either examiner was 
not fully aware of his past medical history or that he 
misstated any relevant fact.  Additionally, both provided 
adequate reasoning for reaching their respective conclusions.

For these reasons, the Board finds no adequate basis to 
reject the competent medical opinion of record that is 
favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  While the competent evidence is not unequivocal, 
it has nevertheless placed the pertinent record in relative 
equipoise.

As the Veteran experienced early manifestations of multiple 
sclerosis in service and shortly thereafter in 1972 or 1973, 
the Board finds that multiple sclerosis manifested to a 
compensable degree within the statutorily defined seven-year 
period following service separation.  Therefore, his multiple 
sclerosis is presumed to be service connected, and the appeal 
is granted under the presumption provisions of 38 C.F.R. 
§ 3.309(a).



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.

Service connection for multiple sclerosis is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


